ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                  )
                                               )
The Boeing Company                             )      ASBCA Nos. 61387, 61388
                                               )
Under Contract Nos. F33657-01-D-0026           )
                    FA8634-17-C-2650           )

APPEARANCES FOR THE APPELLANT:                        Scott M. McCaleb, Esq.
                                                      Scott A. Felder, Esq.
                                                      Craig Smith, Esq.
                                                       Wiley Rein LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       Jeffrey P. Hildebrant, Esq.
                                                       Air Force Deputy Chief Trial Attorney
                                                      Chun-I Chiang, Esq.
                                                      David K. Stark, Esq.
                                                       Trial Attorneys

                OPINION BY ADMINISTRATIVE JUDGE O'CONNELL

        In The Boeing Company, ASBCA Nos. 61387, 61388, 2018 WL 6705542, the
Board denied appellant's motion for summary judgment. The Board directed the
parties to propose further proceedings.

        In a joint status report filed on March 13, 2019, the parties stated: "The parties
jointly request that the Board enter final judgment denying Boeing's appeals because
the Board's decision on Boeing's motion for summary judgment decided the only
issue presented in the Contracting Officer's Final Decisions ("COFDs") and in the
instant consolidated appeals."

       Accordingly, the appeals are denied.

       Dated: March 18, 2019



                                                    MICHAEL N. O'CONNELL
                                                    Administrative Judge
                                                    Armed Services Board
                                                    of Contract Appeals
(Signatures continued)
 I concur                                                                   I concur



--------   ~- ------·-----·----- -- -~--·-------·-··

RICHARD SHACKLEFORD
                                                       - - --·-------        ~~
                                                                            -:CREII):   ROUTY _ _ __
Administrative Judge                                                        Administrative Judge
Acting Chairman                                                             Vice Chairman
Armed Services Board                                                        Armed Services Board
of Contract Appeals                                                         of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61387, 61388, Appeals of
The Boeing Company, rendered in conformance with the Board's Charter.

           Dated:



                                                                            JEFFREY D. GARDIN
                                                                            Recorder, Armed Services
                                                                            Board of Contract Appeals




                                                                        2